                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

          Kelly Renee Preston,
                                                    Case No. 18-cv-12248
                 Plaintiff,
                                               UNITED STATES DISTRICT COURT
                    v.                                    JUDGE
                                                    GERSHWIN A. DRAIN
  COMMISSIONER OF SOCIAL SECURITY.
                                              UNITED STATES MAGISTRATE JUDGE
                Defendant.                          PATRICIA T. MORRIS

______________________________/

       ORDER ACCEPTING AND ADOPTING REPORT AND
  RECOMMENDATION [#17] GRANTING PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT [#13], DENYING DEFENDANT’S MOTION FOR
 SUMMARY JUDGMENT [#14], AND REMANDING THIS CASE TO THE
   ADMINISTRATIVE LAW JUDGE FOR FURTHER PROCEEDINGS

      This matter is before the Court on cross motions for summary judgment

regarding the Commissioner’s decision to deny social security disability benefits to

Plaintiff. Dkt. Nos. 13, 14. This Court referred the matter to Magistrate Judge

Patricia T. Morris. On July 29, 2019, she issued a Report and Recommendation

recommending that this Court grant Plaintiff’s Motion for Summary Judgment,

deny Defendant’s Motion for Summary Judgment, and remand the case for further

proceedings. Dkt. No. 17, pg. 1 (Pg. ID 903). Neither party has filed objections to

the Magistrate Judge’s Report and Recommendation, and the time for filing

objections has expired. See 28 U.S.C. § 636(b)(1)(C). Upon review of the parties’


                                          1
briefing and the Magistrate Judge’s Report and Recommendation, the Court

concludes that the Magistrate Judge reached the correct conclusion. Therefore, the

Court hereby ACCEPTS and ADOPTS Magistrate Judge Morris’s July 29, 2019

Report and Recommendation [#17] as this Court’s findings of fact and conclusions

of law. Plaintiff’s Motion for Summary Judgment [#13] is GRANTED and

Defendant’s Motion for Summary Judgment [#14] is DENIED. This case is

remanded to the Administrative Law Judge for further proceedings.

      SO ORDERED.


Dated:      August 23, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, August 23, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                         2
